1

2

3

4

5

6                         UNITED STATES DISTRICT COURT
7                        EASTERN DISTRICT OF CALIFORNIA
8
                                  ----oo0oo----
9

10   AMERICAN FIRE & CASUALTY              NO. 2:20-cv-116 WBS KJN
     COMPANY,
11
                    Plaintiff,
12
          v.
13                                         ORDER RELATING CASES
     FORD MOTOR COMPANY, a Delaware
14   Corporation, and DOES 1 through
     25,
15
                    Defendants.
16

17

18

19   BYRON PAIZS,                          NO. 2:20-cv-325 KJM EFB
20                  Plaintiff,
21        v.
22   FORD MOTOR COMPANY, a Delaware
     Corporation, and DOES 1 through
23   25,
24                  Defendants.
25

26
27                                ----oo0oo----

28             Examination of the above-entitled actions reveals that
                                       1
1    they are related within the meaning of Local Rule 123(a), because

2    both involve claims for property damage resulting from the same

3    motor vehicle fire that occurred on November 13, 2016.

4    Accordingly, the assignment of the matters to the same judge is

5    likely to effect a substantial saving of judicial effort and is

6    also likely to be convenient for the parties.

7                The parties should be aware that relating the cases

8    under Local Rule 123 merely has the result that both actions are

9    assigned to the same judge; no consolidation of the actions is

10   effected.    Under the regular practice of this court, related

11   cases are generally assigned to the judge and magistrate judge to

12   whom the first filed action was assigned.

13               IT IS THEREFORE ORDERED that the actions denominated

14   American Fire & Casualty Co. v. Ford Motor Co., Case No. 2:20-cv-

15   116 WBS KJN, and Paizs v. Ford Motor Co., Case No. 2:20-cv-325

16   KJM EFB, be, and the same hereby are, deemed related.     The case

17   denominated Paizs v. Ford Motor Co., Case No. 2:20-cv-325 KJM

18   EFB, shall be reassigned to the Honorable WILLIAM B. SHUBB.       Any

19   dates currently set in the reassigned case only are hereby

20   VACATED.    Henceforth, the captions on documents filed in the
21   reassigned case shall be shown as Paizs v. Ford Motor Co., 20-cv-

22   325 WBS KJN.

23               IT IS FURTHER ORDERED that the Clerk of the Court make

24   an appropriate adjustment in the assignment of cases to

25   compensate for this reassignment.

26   Dated:   February 13, 2020
27

28
                                       2
